Citation Nr: 1433792	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-20 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, FL


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses provided by Nature Coast Emergency Medical Foundation on September 1, 2010.  

2.  Entitlement to payment or reimbursement of unauthorized medical expenses provided by Nature Coast Emergency Medical Foundation on September 17, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of decisions Department of Veterans Affairs (VA) Medical Center, in Gainesville, Florida.  The Veterans Health Administration (VHA) has local jurisdiction over the medical file.  Although the medical provider submitted the original claims, the Veteran appealed the decisions and is therefore the appellant.  


FINDINGS OF FACT

1.  At the time of his September 1, 2010, emergency treatment, the Veteran was service connected for diabetes mellitus; a prudent layperson would believe the symptoms the Veteran experienced prior to the treatment were emergent in nature; and VA facilities were not feasibly available considering the urgent nature of the Veteran's symptoms.  

2.  At the time of his September 17, 2010, emergency treatment, the Veteran was service connected for diabetes mellitus; a prudent layperson would believe the symptoms the Veteran experienced prior to the treatment were emergent in nature; and VA facilities were not feasibly available considering the urgent nature of the Veteran's symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized medical expenses incurred by Nature Coast Emergency Medical Foundation on September 1, 2010, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.120 (2013).

2.  The criteria for payment or reimbursement of unauthorized medical expenses incurred by Nature Coast Emergency Medical Foundation on September 17, 2010, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  All three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

In his notice of disagreement, the Veteran stated that his wife called for emergency medical service (EMS) due to hypoglycemic reactions associated with his service-connected diabetes mellitus on both of the dates on appeal.  The EMS records reflect that on September 1, 2010, the Veteran was found awake but very confused and slightly combative.  Blood sugar was too low to register and after dextrose was administered, he stated he felt fine.  The September 17, 2010, record reflects that upon arrival the Veteran was found on the floor with hypoglycemia from a "diabetic emergency."  

Treatment for service-connected diabetes mellitus in both instances appeared emergent as the Veteran was on the floor once and confused both times.  Although a medical opinion may differ, it is reasonable to conclude that a lay person would have perceived both instances to be emergent in nature.  

In addition, the August 2011 VA Form 9 reflects that the closest VA facility was 75 miles away.  Additionally, the Veteran was treated on site by EMS and never taken to a facility.  The Board finds that VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  

The evidence is in favor of the claims particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Payment or reimbursement of unauthorized medical expenses provided by Nature Coast Emergency Medical Foundation on September 1, 2010, and on September 17, 2010, is warranted.  


ORDER

Payment or reimbursement of unauthorized medical expenses provided by Nature Coast Emergency Medical Foundation on September 1, 2010, is granted.  

Payment or reimbursement of unauthorized medical expenses provided by Nature Coast Emergency Medical Foundation on September 17, 2010, is granted.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


